Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/21 is being considered by the examiner.

Reasons for Allowance
Claims 21-23, 25-31, 33-37 and 39 are allowed.
The following is an examiner's statement of reasons for allowance: 
The independent claims cite the limitations as shown in Fig 8 below:

    PNG
    media_image1.png
    580
    623
    media_image1.png
    Greyscale


wherein the one or more GPUs include a plurality of graphics processing engines, the plurality of graphics processing engines including a plurality of subsets of engines including at least a first subset of engines including one or more graphics processing engines and a second subset of engines including one or more graphics processing engines, and wherein the one or more GPU s are to support a plurality of virtual machines (VMs), including a first VM and a second VM; and
a multi-function configurable interface including a plurality of configurable modules, each configurable module to provide access to a respective subset of engines for one of multiple functions;
wherein the one or more GPUs are to partition the plurality of graphics processing engines to facilitate independent access to each subset of engines by a respective VM of the plurality of VMs, the partitioning of the plurality of graphics processing engines including the one or more GPU s to configure the plurality of configurable modules such that access to the first subset of engines can be provided to a first VM of the plurality of VMs without providing the first VM access to the second subset of engines and such that operation of the first subset of engines does not interfere with operation of the second subset of engines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612